DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
This Final Office Action is in response to amendment filed on 09/21/2022.  Amended claims 1, 8, 15 and 22, filed on 09/21/2022, are being considered on the merits.  
In response to the last Office Action: 
Claims 1, 8, 15 and 22 have been amended.
Claims 1-28 remain pending in this application.

Response to Arguments
The applicant’s remarks and/or arguments, filed on 09/21/2022 have been fully considered. 
The examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1] Interpretation of Claims-Broadest Reasonable Interpretation. The applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).

Applicant's below arguments in the applicant’s remarks regarding the 35 USC 101 rejection of amended independent claims 1, 8, 15 and 22 found on pages 14-15 and filed on 09/21/2022, have been fully considered but they are not persuasive.
Applicant argued that the amended aforementioned independent claims overcome the 35 USC 101 rejection of record stating the following:  “…, amended independent Claim 1 is not simply directed to any form of organizing information with mathematical correlations. Instead, amended Claim 1 teaches other meaningful limitations, such as, generating a recommendation model for the user based on baseline models trained on common usage data for a plurality of visualizations that are provided by one or more of another user or another organization. The recommendation model is subsequently trained with meta-data fields associated with each visualization subsequently displayed for the user.”, … “…, the Applicants' representative submits that amended independent Claim 1 recites patentable subject matter. Therefore, the Applicants' representative requests that the rejection of amended independent Claim 1 under 35 U.S.C. §101 be withdrawn.”
Regarding the aforementioned claim limitations, Examiner respectfully disagrees.  Examiner asserts that the aforementioned limitation of independent claims 1, 8, 15 and 22, as drafted and given the broadest reasonable interpretation, cover an abstract idea that includes a series of steps that recite mental steps, but for the recitation of generic computer components, then it falls within the “Mental Processes” and  grouping of “Abstract Ideas”, see the below 35 USC 101 rejection for additional details.
Further, the aforementioned amended claim(s) recite additional limitations of “generating a recommendation model …”, the examiner asserts that the claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The insignificant extra-solution activities identified in the aforementioned claims, which include the data-transmission activities (i.e. “displaying”, “generating a recommendation model for the user …”, “generating a recommendation score …” and “providing a report …”), which are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).  
Additionally, the “processor”, “a non-transitory storage media”, “a system”, “computer network” and “memory” are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component that are well-know and conventional and cannot provide an inventive concept.
Thus, there are no additional elements that amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that any combination of elements improves the functioning of a computer or improves any other technology.
See below 35 USC 101 rejection for further details.

Applicant's below arguments in the applicant’s remarks regarding the amended independent claims 1, 8, 15 and 22 found on pages 16-17 and filed on 09/21/2022, have been fully considered but they are not persuasive.

Applicant stated: “…, amended Claim 1 now teaches generating a recommendation model for the user based on baseline models trained on common usage data for a plurality of visualizations that are provided by one or more of another user or another organization. The recommendation model is subsequently trained with meta-data fields associated with each visualization subsequently displayed for the user. Clearly, the cited combination of the Fung and Obeidat references fails to make obvious amended Claim 1 under 35 U.S.C. §103.”
Regarding the aforementioned claim limitations, examiner respectfully disagrees.  Examiner asserts that the aforementioned limitation of amended independent claims 1, 8, 15 and 22, as drafted and given the broadest reasonable interpretation, are disclosed by the combination of Fung and Obeidat prior arts or records.  In particular, Fung discloses in Para. [0008]: “…, a method for visualizing aggregated user data according to a planetary model, … displaying a first graphical ranked indicia located corresponding to a first portion of ranked data; displaying a next graphical ranked indicia having a proximity to a user indicia and a first ranked indicia based at least in part on a hierarchical ranking of the next portion of ranked data; and continuing until there are no more portions of ranked data to be displayed, is disclosed.”; and in Fig. 5, Para. [0056]: “Data received by data aggregation server 510 may be provided to a prioritization server 511, that may perform ranking operations on received data. Ranking may be used to determine relative “relevance” or similar metadata that may be associated with portions of received data according to a particular use, such as to sort received data according to recentness. For example, a plurality of email messages from a user's configured email account may be ranked according to when they were received, or workouts logged by a fitness tracker may be ranked according to when they took place. In this manner a large portion of data may be easily organized and prioritized to enable more relevant information to be made more accessible, making large bodies of information more “actionable” as relevant information may be given higher precedence over information that may be less likely to be needed for viewing or taking action”, the examiner notes the reference discloses a visualizing aggregated user data according to a planetary model, i.e. recommendation model, which aggregates and ranks user data that determine relative “relevance” or similar metadata that may be associated with portions of received data and prioritized to enable more relevant information to be made more accessible, making large bodies of information more “actionable” as relevant information, i.e. trained related information, may be given higher precedence over information that may be less likely to be needed for viewing or taking action, to that of recommendation model is trained with the one or more meta-data fields associated with each visualization subsequently displayed for the user.
Please see the below set forth 35 USC 103 rejection for further details.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-28 are rejected under 35 U.S.C 101 because the claimed invention is directed to abstract idea without significantly more. 
Step 1: 
The claims are directed to a process. The claimed process is related to data visualization and recommendations of visualizations to users based on a recommendation score that may be generated based on a comparison of metadata fields relating to ranked community visualizations, then a report is generated that includes a rank ordered list of the top ranked community visualizations that may be provided to a user.  
Step 2A – Prong One – The claims recite an abstract idea
Independent claims 1, 8, 15 and 22 are directed to an abstract idea without significantly more. 
The claim(s) recites the following limitation: “determining one or more fields of meta-data associated with the displayed visualization, wherein the one or more meta-data fields are hidden from view in the displayed visualization”, which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  That is, other than reciting “processor”, “a non-transitory storage media”, “a system”, “computer network” and “memory”, nothing in the claim element precludes the steps from practically being performed in a human mind.  For example, and given some information at hand, a person is mentally capable, or with the aid of pen and paper, of analyzing information at hand and be able to associate this information to another set of information, which is a mental process. 
Further, the claim recites the following steps: “determining a top ranking of the one or more community visualizations, wherein the top ranking is based on the recommendation score associated with each of the one or more community visualizations”, which is again a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  That is, other than reciting “processor”, “a non-transitory storage media”, “a system”, “computer network” and “memory”, nothing in the claim element precludes the steps from practically being performed in a human mind.  For example, and given some information at hand, a person is mentally capable , or with the aid of pen and paper, of analyzing information at hand and be able to categorize/tank this information against some other information, which is again a mental process.
Finally, the claim recites the following steps: “determining an influence score for each of the one or more other meta-data fields based on a proportion of a value each other meta-data field contributes to the recommendation score of a corresponding top ranked community visualization, wherein one or more top ranked other meta-data fields for each top ranked community visualization are based on the influence score for each of the one or more other meta-data fields”, which is again a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  That is, other than reciting “processor”, “a non-transitory storage media”, “a system”, “computer network” and “memory”, nothing in the claim element precludes the steps from practically being performed in a human mind.  For example, and given some information at hand, a person is mentally capable of comparing this information to another set of information and make a determination accordingly, which is again a mental process.
As explained above, a process of “determining one or more fields of meta-data associated with …”, “determining a top ranking …” and “determining an influence score for …” are nothing more than an abstract idea.  Consequently, if a claim limitation, under its broadest reasonable interpretation, covers an abstract idea that includes a series of steps that recite mental steps, but for the recitation of generic computer components, then it falls within the “Mental Processes” and  grouping of “Abstract Ideas”.  Accordingly, the aforementioned claim(s) recite abstract ideas.
Step 2A – Prong Two - The abstract idea is not integrated into a practical application
This judicial exception is not integrated into a practical application. In particular, the aforementioned claims recite the additional limitation – “displaying a visualization associated with one or more community visualizations that are associated with an organization, wherein a user is associated with the organization”, which is considered to be extra-solution activities of mere data presentation-transmission.  In this context, “displaying” is an activity that is considered data manipulation activity for simply enabling a person to deal with information/data, and analyze the content of this information, which is considered to be insignificant extra-solution activities to the judicial exception, for which an extra-solution activity includes both pre-solution and post-solution activity.  In this example, the aforementioned claim limitations amounts to mere data-presentation/transmission steps, and is considered insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, a mere generic process of transmission of collected and analyzed data, see MPEP 2106.05(g).
Further, the aforementioned claims recite the following – “generating a recommendation model for the user based on one or more baseline models trained on common usage data for a plurality of visualizations that are provided by one or more of another user or another organization, wherein the recommendation model is trained with the one or more meta-data fields associated with each visualization subsequently displayed for the user”.  At this step, the cited language of: “generating a recommendation model for the user …”, amounts to mere data-transmission steps, and is considered insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, a mere generic process of transmission of collected and analyzed data, see MPEP 2106.05(g).
The aforementioned claims continues to recite the following – “generating a recommendation score for each of the community visualizations based on the recommendation model and the one or more meta-data fields, wherein the recommendation score is based on a comparison of the one or more meta-data fields to one or more other meta-data fields associated with the one or more community visualizations”.  Again, at this step, the cited language of: “generating a recommendation score for each of the …”, amounts to mere data-transmission steps, and is considered insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, a mere generic process of transmission of collected and analyzed data, see MPEP 2106.05(g).
Finally, the aforementioned claims recite the additional limitation – “providing a report that includes a rank ordered list of the top ranked community visualizations and the one or more top ranked other meta-data fields”, which is considered to be an insignificant extra-solution activities of mere data transmission.  In this context, “providing a report …” is an activity that is considered data manipulation activity for simply enabling a person to deal with information/data, and analyze the content of this information, which is considered to be insignificant extra-solution activities to the judicial exception, for which an extra-solution activity includes both pre-solution and post-solution activity.  In this example, the aforementioned claim limitations amounts to mere data-presentation/transmission steps, and is considered insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, a mere generic process of transmission of collected and analyzed data, see MPEP 2106.05(g).
The additional elements recited in the aforementioned claim(s) are: “processor”, “a non-transitory storage media”, “a system”, “computer network” and “memory”.  The additional elements of using a computer,  storage device(s) and processor(s) to obtain information, analyze information, and manipulate information amounts to no more than mere instructions to apply the exception using a generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(f).
The additional element of using a computer to obtain information and/or present information, amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(f).
Step 2B:  
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The insignificant extra-solution activities identified above, which include the data-transmission (“displaying”, “generating a recommendation model for the user …”, “generating a recommendation score …” and “providing a report …”) steps, which are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).  
Additionally, the “processor”, “a non-transitory storage media”, “a system”, “computer network” and “memory” are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component that are well-know and conventional and cannot provide an inventive concept.
Thus, there are no additional elements that amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that any combination of elements improves the functioning of a computer or improves any other technology.
The claim(s) is not patent eligible.

Claim 2 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 2 recites the same abstract idea of obtaining information, analyzing the information against a metric and reporting the results based on the analysis of this information is nothing more than an abstract idea.  The claim recites the additional limitations of “determining the one or more meta-data fields from a plurality of meta-data fields based on one or more of a filter or a rule included in the recommendation model, wherein the plurality of meta-data fields include one or more of an author name, caption, visualization name, …”.  This additional limitation elaborates on the abstract idea described above where a person now would analyze some additional information that has some relationship to the information at hand, which does not amount to significantly more than the abstract idea.
Claim 3 is dependent on claim 1 and includes all the limitations of claim 1.  The claim recite the additional limitations of “providing one or more sub-models that include one or more of, one or more heuristics, one or more trained machine learning models, or one or more filters, wherein the one or more sub- models are included in the recommendation model; generating one or more partial scores based on the one or more sub-models, the one or more meta-data fields, and the one or more other meta-data fields”, which recite an insignificant extra-solution step of data-gathering activity, which does not amount to significantly more than the abstract idea.  Further, the claim recites the following limitation: “determining the recommendation score for each community visualization based on a combination of the one or more partial scores, wherein the combination is provided by the recommendation model”, at this step the user examines historical information provided to him/here and then calculate a metric based on this information at hand, which is again merely performing steps that are considered mental process.
Claim 4 is dependent on claim 1 and includes all the limitations of claim 1.  The claim recites the additional limitations of “monitoring one or more actions of the user that are associated with the one or more top ranked community visualizations”, which recites a “monitoring” step of mere data gathering, which is an insignificant extra-solution step of data-gathering activity, which does not amount to significantly more than the abstract idea.  Further, the claim recites the following limitations – “storing information associated with the one or more actions in a data store; and updating the recommendation model based on the information stored in the data store”, for which the steps of “storing” and “updating”, recite insignificant extra-solution step of data-transmission activities, which does not amount to significantly more than the abstract idea.
Claim 5 is dependent on claim 1 and includes all the limitations of claim 1.  The claim recite the additional limitations of “…associating a narrative with each top ranked community visualization based on its top ranked other meta-data fields, wherein the narrative includes a natural language explanation for a rank of each top ranked community visualization based on the one or more top ranked other meta-data fields associated with each top ranked community visualization”.  Again, at this step, the claim recites a broad concept of examining a natural language information, which is certainly a mental process to make such judgment. 
Claim 6 is dependent on claim 1 and includes all the limitations of claim 1.  The claim recite the additional limitations of “determining the influence score for each of the one or more other meta-data fields, further comprises, employing one or more influence models included in the recommendation model to determine the influence score based on one or more of one or more dominant topics determine by a topic model, one or more counts of the one or more other meta-data fields that include common values, …”  At this step, a person can again examine information and determine a relationship based on a process of scoring/metric, which is again a mental process.
Claim 7 is dependent on claim 1 and includes all the limitations of claim 1.  The claim recite the additional limitations of “generating the recommendation score for each of the community visualizations based on the recommendation model and the one or more meta-data fields, further comprises, employing one or more machine learning actions ...”  At this step, a person identifies a score relating to information at hand that is provided to him/her, and the use of machine learning at this step is the mere use of a particular algorithm rather than claiming an inventive concept, requires , hence the steps in combination are considered mental process, and for which the limitation recites an insignificant extra-solution step of data-transmission activity, which does not amount to significantly more than the abstract idea.

Independent claims 8, 15 and 22 recite similar limitations to claim 1 and therefore rejected  for the same reasons as explained above.
Dependent claims 9-14, 16-21 and 23-28, recite similar limitations to dependent claims 2-7, therefore rejected for the same reasons as explained above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1-2, 8-9 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication (US 2016/0357829 A1) issued to Fung et al. (hereinafter as “FUNG”), and in view of US Patent Application Publication (US 2019/0102425 A1) issued to OBEIDAT (hereinafter as “OBEIDAT”). 
Regarding claim 1 (Currently Amended), FUNG teaches a method for managing visualizations of data using one or more processors that execute instructions to perform actions (FUNG Para. [0007]: “ …, a system for user activity and data aggregation and visualization, comprising: a data aggregation server comprising at least a plurality of programming instructions stored in a memory operating on a network-connected computing device and adapted to receive a plurality of electronic data via a network, …”), comprising: 
displaying a visualization associated with one or more community visualizations that are associated with an organization, wherein a user is associated with the organization (FUNG Fig. 7, Para. [0069]: “FIG. 7 is an illustration of an exemplary planetary model user interface 700 for visualizing user activity data, ..., a graphical indicia corresponding to a user 701 may be displayed, having a generally central location within a visualization. The user indicia may correspond to a user's contact information (such as their name or phone number, as may be appropriate when operating on a smartphone or other mobile device), or a particular account belonging to the user (such as an email account, or their preferred social network account, for example their FACEBOOK™ login as is commonly used across a variety of software applications for user identification).”, 
the examiner notes that the reference illustrates in Fig. 7 visualizations for user activity data in a social community of friends, i.e. community or organization visualizations);
generating a recommendation model for the user based on one or more baseline models trained on common usage data for a plurality of visualizations that are provided by one or more of another user or another organization, wherein the recommendation model is trained with the one or more meta-data fields associated with each visualization subsequently displayed for the user (FUNG  Para. [0008]: “…, a method for visualizing aggregated user data according to a planetary model, comprising the steps of: receiving, at a visualization engine, a plurality of ranked data; displaying, on a video output device in communication with the visualization engine, a graphical user indicia corresponding to a user; displaying a first graphical ranked indicia located corresponding to a first portion of ranked data; displaying a next graphical ranked indicia having a proximity to a user indicia and a first ranked indicia based at least in part on a hierarchical ranking of the next portion of ranked data; and continuing until there are no more portions of ranked data to be displayed, is disclosed.”; and
Fig. 5, Para. [0056]: “Data received by data aggregation server 510 may be provided to a prioritization server 511, that may perform ranking operations on received data. Ranking may be used to determine relative “relevance” or similar metadata that may be associated with portions of received data according to a particular use, such as to sort received data according to recentness. For example, a plurality of email messages from a user's configured email account may be ranked according to when they were received, or workouts logged by a fitness tracker may be ranked according to when they took place. In this manner a large portion of data may be easily organized and prioritized to enable more relevant information to be made more accessible, making large bodies of information more “actionable” as relevant information may be given higher precedence over information that may be less likely to be needed for viewing or taking action”,
the examiner notes the reference discloses a visualizing aggregated user data according to a planetary model, i.e. recommendation model, which aggregates and ranks user data that determine relative “relevance” or similar metadata that may be associated with portions of received data and prioritized to enable more relevant information to be made more accessible, making large bodies of information more “actionable” as relevant information, i.e. trained related information, may be given higher precedence over information that may be less likely to be needed for viewing or taking action, to that of recommendation model is trained with the one or more meta-data fields associated with each visualization subsequently displayed for the user);
generating a recommendation score for each of the community visualizations based on [[a]] the  recommendation model and the one or more meta-data fields, wherein the recommendation score is based on a comparison of the one or more meta-data fields to one or more other meta-data fields associated with the one or more community visualizations (FUNG Abstract: “A system for user activity and data aggregation and visualization, comprising a data aggregation server that receives data via a network, a prioritization server that ranks data, and a visualization engine that generates a visualization of ranked data using a planetary model, and a method for visualizing data using a planetary model”; and
Fig. 5/Fig. 6, Para. [0068]: “FIG. 6 is a method flow diagram illustrating an exemplary method 600 for visualizing aggregated user activity data according to a planetary model. In an initial step 601, a visualization engine may receive a plurality of ranked data (for example, provided by a prioritization server as described previously, referring to FIG. 5). In a next step 602, a graphical indicia (such as in icon or image) may be generated, corresponding to a user. For example, an indicia may comprise user's initials may be used to form a small identifying indicia, or an image-based avatar selected from a preconfigured library or of a user's own choosing. In a next step 603, the user indicia may be displayed in the center of a visualization area such as a program window on a user's device. In a next step 604, a graphical indicia corresponding to a first portion of the received ranked data (for example, an icon representing a contact such as a friend or family member) may be displayed, positioned with a proximity to the user indicia based at least in part on the information's rank within the body of received ranked information. For example, high-ranked information may be placed in close proximity to a user's indicia, while lower-ranked (generally indicating less relevant or less recent) data may be displayed at a further proximity. In a next step 605, a next graphical indicia corresponding to a next portion of ranked data (for example, another contact) may be displayed, with proximity based on the data's ranking relative to both the user indicia and any previously-displayed indicia corresponding to ranked data. In this manner it can be appreciated that each new graphical indicia displayed may be positioned such that its proximity to other indicia may be generally indicative of their relative ranking. For example, a number of contacts stored on a user's device may be displayed with relative proximity to one another based on how recently they were communicated with, indicating not only an overall relevance (as determined by the proximity to a user's own indicia in the center of the visualization), but also a comparative relevance between each of a plurality of displayed ranked indicia (as indicated by their proximity to one another).”, 
the examiner notes that the reference discloses that the a prioritization and ranking of user data employing an indicative (i.e. recommend) indicia relating to user’s own indicia, by using a planetary model visualization and the overall comparative relevance as determined by the proximity to a user's own indicia, i.e. to that of recommendation score based on a comparison of metadata fields associated with the community visualizations);
determining a top ranking of the one or more community visualizations, wherein the top ranking is based on the recommendation score associated with each of the one or more community visualizations (FUNG Abstract: “A system for user activity and data aggregation and visualization, comprising a data aggregation server that receives data via a network, a prioritization server that ranks data, and a visualization engine that generates a visualization of ranked data using a planetary model, and a method for visualizing data using a planetary model”; and
Fig. 5/Fig. 6, Para. [0068]: “FIG. 6 is a method flow diagram illustrating an exemplary method 600 for visualizing aggregated user activity data according to a planetary model. In an initial step 601, a visualization engine may receive a plurality of ranked data (for example, provided by a prioritization server as described previously, referring to FIG. 5). .., high-ranked information may be placed in close proximity to a user's indicia, while lower-ranked (generally indicating less relevant or less recent) data may be displayed at a further proximity. In a next step 605, a next graphical indicia corresponding to a next portion of ranked data (for example, another contact) may be displayed, with proximity based on the data's ranking relative to both the user indicia and any previously-displayed indicia corresponding to ranked data…”; and
Fig. 9, Para. [0078]: “FIG. 9 is an illustration of an exemplary graphical interface 900 for viewing game activity information. As illustrated, an interface 900 may present a game title 901, optionally with a game's program icon 902 or other graphically-identifying indicia that may be unique to a particular game for rapid identification. A plurality of ranking data 903 may be presented, for example to indicate a user's performance in a game as compared to their friends or other known players (for example, top-ranking players). Interactive indicia 904 may be provided, for example an interactive button to allow a user to alter displayed rankings (for example, to see a comparison of their performance and that of high-ranking players), or to otherwise alter displayed information. ...”); 
determining an influence score for each of the one or more other meta-data fields based on a proportion of a value each other meta-data field contributes to the recommendation score of a corresponding top ranked community visualization, wherein one or more top ranked other meta-data fields for each top ranked community visualization are based on the influence score for each of the one or more other meta-data fields (FUNG Abstract: “A system for user activity and data aggregation and visualization, comprising a data aggregation server that receives data via a network, a prioritization server that ranks data, and a visualization engine that generates a visualization of ranked data using a planetary model, and a method for visualizing data using a planetary model”; and
Fig. 5/Fig. 6, Para. [0068]: “FIG. 6 is a method flow diagram illustrating an exemplary method 600 for visualizing aggregated user activity data according to a planetary model. In an initial step 601, a visualization engine may receive a plurality of ranked data (for example, provided by a prioritization server as described previously, referring to FIG. 5). In a next step 602, a graphical indicia (such as in icon or image) may be generated, corresponding to a user. For example, an indicia may comprise user's initials may be used to form a small identifying indicia, or an image-based avatar selected from a preconfigured library or of a user's own choosing. In a next step 603, the user indicia may be displayed in the center of a visualization area such as a program window on a user's device. In a next step 604, a graphical indicia corresponding to a first portion of the received ranked data (for example, an icon representing a contact such as a friend or family member) may be displayed, positioned with a proximity to the user indicia based at least in part on the information's rank within the body of received ranked information. For example, high-ranked information may be placed in close proximity to a user's indicia, while lower-ranked (generally indicating less relevant or less recent) data may be displayed at a further proximity. In a next step 605, a next graphical indicia corresponding to a next portion of ranked data (for example, another contact) may be displayed, with proximity based on the data's ranking relative to both the user indicia and any previously-displayed indicia corresponding to ranked data…”; and
Fig. 9, Para. [0078]: “FIG. 9 is an illustration of an exemplary graphical interface 900 for viewing game activity information. As illustrated, an interface 900 may present a game title 901, optionally with a game's program icon 902 or other graphically-identifying indicia that may be unique to a particular game for rapid identification. A plurality of ranking data 903 may be presented, for example to indicate a user's performance in a game as compared to their friends or other known players (for example, top-ranking players). Interactive indicia 904 may be provided, for example an interactive button to allow a user to alter displayed rankings (for example, to see a comparison of their performance and that of high-ranking players), or to otherwise alter displayed information. For example, a user may wish to remove ranking information and instead display detailed game-specific metrics, such as “gold collected” or “achievements earned”, or other various information according to the nature of a particular game or a user's preference. Additionally, a plurality of discrete events or other summarized information may be displayed, for example an event 905 indicating a user's last game session or an event 906 indicating a friend's last game session. In this manner, information may be rapidly viewable as a summary, or a user may choose to view in greater detail as needed, such as to view detailed performance information on a friend's last gaming session and see how they are competing.”, 
the examiner notes that the prioritization and proximity based on the data's ranking relative to both the user indicia and any previously-displayed indicia corresponding to ranked data, to that of an influence score for each of the one or more other meta-data fields); and 
providing a report that includes a rank ordered list of the top ranked community visualizations and the one or more top ranked other meta-data fields (FUNG Fig. 6, Para. [0068]: “In an initial step 601, a visualization engine may receive a plurality of ranked data (for example, provided by a prioritization server as described previously, referring to FIG. 5). In a next step 602, a graphical indicia (such as in icon or image) may be generated, corresponding to a user. ... In a next step 603, the user indicia may be displayed in the center of a visualization area such as a program window on a user's device. In a next step 604, a graphical indicia corresponding to a first portion of the received ranked data (for example, an icon representing a contact such as a friend or family member) may be displayed, positioned with a proximity to the user indicia based at least in part on the information's rank within the body of received ranked information. For example, high-ranked information may be placed in close proximity to a user's indicia, while lower-ranked (generally indicating less relevant or less recent) data may be displayed at a further proximity.”; and
Fig. 9, Para. [0078]: “FIG. 9 is an illustration of an exemplary graphical interface 900 for viewing game activity information. As illustrated, an interface 900 may present a game title 901, optionally with a game's program icon 902 or other graphically-identifying indicia that may be unique to a particular game for rapid identification. A plurality of ranking data 903 may be presented, for example to indicate a user's performance in a game as compared to their friends or other known players (for example, top-ranking players). Interactive indicia 904 may be provided, for example an interactive button to allow a user to alter displayed rankings (for example, to see a comparison of their performance and that of high-ranking players), or to otherwise alter displayed information. For example, a user may wish to remove ranking information and instead display detailed game-specific metrics, such as “gold collected” or “achievements earned”, or other various information according to the nature of a particular game or a user's preference…”, 
the examiner notes that the reference discloses in Fig.6 and Fig. 9 examples of ranking user’s data in a ranking order and with respect to others, i.e. community).

However, FUNG does not explicitly teach determining one or more fields of meta-data associated with the displayed visualization, wherein the one or more meta-data fields are hidden from view in the displayed visualization.
But, OBEIDAT teaches determining one or more fields of meta-data associated with the displayed visualization, wherein the one or more meta-data fields are hidden from view in the displayed visualization (OBEIDAT Para. [0004]: “The suggested filters displayed by the guided discovery component can also be dynamically adjusted based on the received filter, where one or more suggested filters are dynamically hidden and one or more suggested filters are dynamically displayed based on the received filter”; and
Para. [0125]: “…, metadata for a data set can include precedence rules. Precedence rules can be assigned to some attributes in a data set to delay their display. In other words, an attribute can be hidden, for example until a change in condition triggers its display.”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of FUNG (disclosing methods for data prioritization and visualization) to include the teachings of OBEIDAT (disclosing methods for dynamically filtering and presenting data) and arrive at a method to present data based on filter selection.  One of ordinary skill in the art would have been motivated to make this combination because by suggesting filters to manage users’ controls to dynamically display data based on the received filter, thereby such functionality provides greater efficiency in communicating the complexities, breadth, and depth of a data set using an improved user interface, as also recognized by (OBEIDAT, Abstract, Para. [0004]-[0006], Para. [0382]). In addition, the references of FUNG and OBEIDAT teach features that are directed to analogous art and they are directed to the same field of endeavor of data analytics.
Regarding claims (8, 15 and 22), the aforementioned claims recite similar limitations to claim 1 and therefore are rejected for similar reasons as mentioned above.

Regarding claim 2 (Original), the combination of FUNG and OBEIDAT teaches the limitations of Claim 1.  Further, FUNG teaches wherein determining the one or more meta-data fields, further comprises, determining the one or more meta-data fields from a plurality of meta-data fields based on one or more of a filter or a rule included in the recommendation model, wherein the plurality of meta-data fields include one or more of an author name, caption, visualization name, column name, table name, data source name, author role, author location, author organization, reference to another table, data model object name, creation date, or last-accessed date (the examiner notes that FUNG illustrates in Fig. 10 an exemplary graphical interface for viewing user information that includes user data with metadata defining attributes like “Workout” (element 1003), “Running” (element 1004), etc.).
Regarding claims (9, 16 and 23), the aforementioned claims recite similar limitations to claim 2 and therefore are rejected for similar reasons as mentioned above.

Claims 3-7, 10-14 and 24-38 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication (US 2016/0357829 A1) issued to Fung et al. (hereinafter as “FUNG”), in view of US Patent Application Publication (US 2019/0102425 A1) issued to OBEIDAT (hereinafter as “OBEIDAT”), and in view of US Patent (US 11,232,506 B1) issued to Zielnicki (hereinafter as “ZIELNICKI”).
Regarding claim 3 (Original), the combination of FUNG and OBEIDAT teaches the limitations of Claim 1.
However, the combination of FUNG and OBEIDAT does not explicitly teach providing one or more sub-models that include one or more of, one or more heuristics, one or more trained machine learning models, or one or more filters, wherein the one or more sub- models are included in the recommendation model; generating one or more partial scores based on the one or more sub-models, the one or more meta-data fields, and the one or more other meta-data fields; and  determining the recommendation score for each community visualization based on a combination of the one or more partial scores, wherein the combination is provided by the recommendation model.
But, ZIELNICKI teaches comprising: providing one or more sub-models that include one or more of, one or more heuristics, one or more trained machine learning models, or one or more filters, wherein the one or more sub- models are included in the recommendation model (ZIELNICKI Col. 5, line (60): “…, candidate items among an inventory of items are automatically recommended using one or more machine learning models.”; and 
Col. 7, line (5): “Another type of one or more machine learning models that are utilized is an expert judgment prediction model. Rather than just modeling the end-user outcome, the expert judgment model mimics selection decisions of the human expert. For example, this model can be trained using previous item selections by experts to predict items likely to be selected by an expert for different types of end-users. The expert judgment prediction model may be used along with the expected outcome prediction model to select the recommended item candidates. For example, for each item available to be selected, an overall score (e.g., weighted combination) of an expected outcome prediction model score and an expert judgment prediction model score is determined, and the items with the top overall scores are determined as the most recommended items.”, 
the examiner notes that the previous item selections to that of heuristics of model);   
generating one or more partial scores based on the one or more sub-models, the one or more meta-data fields, and the one or more other meta-data fields (ZIELNICKI Col. 5, line (60): “…, candidate items among an inventory of items are automatically recommended using one or more machine learning models.”; and
Col. 6, line (18): “…, the items are recommended/ranked based on global attributes/constraints. For example, a particular product in inventory can only be allocated to one customer. Using global attributes/constraints, the product options for a particular customer take into account whether this customer should be matched with the product instead of other customers. In some embodiments, each customer should be allocated at least a minimum number of products.”); and 
determining the recommendation score for each community visualization based on a combination of the one or more partial scores, wherein the combination is provided by the recommendation model (ZIELNICKI Col. 7, line (5): “Another type of one or more machine learning models that are utilized is an expert judgment prediction model. Rather than just modeling the end-user outcome, the expert judgment model mimics selection decisions of the human expert. For example, this model can be trained using previous item selections by experts to predict items likely to be selected by an expert for different types of end-users. The expert judgment prediction model may be used along with the expected outcome prediction model to select the recommended item candidates. For example, for each item available to be selected, an overall score (e.g., weighted combination) of an expected outcome prediction model score and an expert judgment prediction model score is determined, and the items with the top overall scores are determined as the most recommended items.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of FUNG (disclosing methods for data prioritization and visualization) and OBEIDAT (disclosing methods for dynamically filtering and presenting data), to include the teachings of ZIELNICKI (disclosing methods for contextual set selection) and arrive at a method to present data based on filtered selection and model recommendation.  One of ordinary skill in the art would have been motivated to make this combination because by suggesting filters to manage users’ controls to select the best items from vast numbers of possible choices by use of machine learning models, thereby greatly improving the accuracy of a recommendation system, as also recognized by (ZIELNICKI, Abstract, Col. 1-2). In addition, the references of FUNG, OBEIDAT and ZIELNICKI teach features that are directed to analogous art and they are directed to the same field of endeavor of data analytics.
	Regarding claims (10, 17 and 24), the aforementioned claims recite similar limitations to claim 3 and therefore are rejected for similar reasons as mentioned above.

Regarding claim 4 (Original), the combination of FUNG and OBEIDAT teaches the limitations of Claim 1.
However, the combination of FUNG and OBEIDAT does not explicitly teach monitoring one or more actions of the user that are associated with the one or more top ranked community visualizations; storing information associated with the one or more actions in a data store; and updating the recommendation model based on the information stored in the data store.
But, ZIELNICKI teaches monitoring one or more actions of the user that are associated with the one or more top ranked community visualizations (ZIELNICKI Col. 5, line (35): When the customer makes purchases and provides feedback on products, end-user attributes may be updated. For example, the customer profile and feedback may be updated. The end-user may provide feedback in various formats including completing surveys, writing product reviews, making social media posts, and the like regarding one or more products. Products recommended to the customer may be adapted to a customer's changing attributes and taste. In one aspect, the end-user's taste may be learned over time by training and retraining a machine learning model using end-user feedback. End-users may also provide sizing feedback. For example, an item may fit too large, too small, or perfectly. As another example, an item may have sleeves that are too long. In one aspect, the end-user's sizing may be learned over time by training and retraining a machine learning model using end-user feedback.”); 
storing information associated with the one or more actions in a data store (ZIELNICKI Fig. 1, Col. 5, line (60): “At 105, candidate items among an inventory of items are automatically recommended using one or more machine learning models. For example, items in an inventory of items are scored and ranked for recommendation for an end-user. The item recommendations may be provided to an expert (e.g., stylists). In various embodiments, instead of directly offering all possible items options to the expert, the expert user is provided a sorted subset that the machine learning models have determined for the specific end-user...”); and 
updating the recommendation model based on the information stored in the data store (ZIELNICKI Fig. 1, Col. 5, line (60): “At 105, candidate items among an inventory of items are automatically recommended using one or more machine learning models. For example, items in an inventory of items are scored and ranked for recommendation for an end-user. The item recommendations may be provided to an expert (e.g., stylists). In various embodiments, instead of directly offering all possible items options to the expert, the expert user is provided a sorted subset that the machine learning models have determined for the specific end-user. For example, an expert is provided with a ranked list of candidate items for an end-user that has been ranked using both the expert judgment prediction model and the expected outcome prediction model.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of FUNG (disclosing methods for data prioritization and visualization) and OBEIDAT (disclosing methods for dynamically filtering and presenting data), to include the teachings of ZIELNICKI (disclosing methods for contextual set selection) and arrive at a method to present data based on filtered selection and model recommendation.  One of ordinary skill in the art would have been motivated to make this combination because by suggesting filters to manage users’ controls to select the best items from vast numbers of possible choices by use of machine learning models, thereby greatly improving the accuracy of a recommendation system, as also recognized by (ZIELNICKI, Abstract, Col. 1-2). In addition, the references of FUNG, OBEIDAT and ZIELNICKI teach features that are directed to analogous art and they are directed to the same field of endeavor of data analytics.
Regarding claims (11, 18 and 25), the aforementioned claims recite similar limitations to claim 4 and therefore are rejected for similar reasons as mentioned above.

Regarding claim 5 (Original),  the combination of FUNG and OBEIDAT teaches the limitations of Claim 1.
However, the combination of FUNG and OBEIDAT does not explicitly teach further comprising, associating a narrative with each top ranked community visualization based on its top ranked other meta-data fields, wherein the narrative includes a natural language explanation for a rank of each top ranked community visualization based on the one or more top ranked other meta-data fields associated with each top ranked community visualization.
But, ZIELNICKI teaches further comprising, associating a narrative with each top ranked community visualization based on its top ranked other meta-data fields, wherein the narrative includes a natural language explanation for a rank of each top ranked community visualization based on the one or more top ranked other meta-data fields associated with each top ranked community visualization (ZIELNICKI Col. 7, line (12): “…, for each item available to be selected, an overall score (e.g., weighted combination) of an expected outcome prediction model score and an expert judgment prediction model score is determined, and the items with the top overall scores are determined as the most recommended items.”; and
 Col. 16, line (62): “…, the features may be based at least in part on natural language processing (NLP). For example, a computer system may extract information from text according to NLP techniques.”; and 
Col. 20, line (6): “The items that are presented to the expert have been filtered/ranked in 502, which allows the expert to make a more focused decision among the top recommended items discovered by the machine learning models. The items have been sorted based on scores determined using machine learning and corresponding rank. For example, the top ranking items with the highest scores are presented first to the expert.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of FUNG (disclosing methods for data prioritization and visualization) and OBEIDAT (disclosing methods for dynamically filtering and presenting data), to include the teachings of ZIELNICKI (disclosing methods for contextual set selection) and arrive at a method to present data based on filtered selection and model recommendation.  One of ordinary skill in the art would have been motivated to make this combination because by suggesting filters to manage users’ controls to select the best items from vast numbers of possible choices by use of machine learning models, thereby greatly improving the accuracy of a recommendation system, as also recognized by (ZIELNICKI, Abstract, Col. 1-2). In addition, the references of FUNG, OBEIDAT and ZIELNICKI teach features that are directed to analogous art and they are directed to the same field of endeavor of data analytics.
Regarding claims (12, 19 and 26), the aforementioned claims recite similar limitations to claim 5 and therefore are rejected for similar reasons as mentioned above.

Regarding claim 6 (Original), the combination of FUNG and OBEIDAT teaches the limitations of Claim 1.
However, the combination of FUNG and OBEIDAT does not explicitly teach wherein determining the influence score for each of the one or more other meta-data fields, further comprises, employing one or more influence models included in the recommendation model to determine the influence score based on one or more of one or more dominant topics determine by a topic model, one or more counts of the one or more other meta-data fields that include common values, or a magnitude of change to the recommendation score and a temporary recommendation score that is generated based on a temporary omission of one of the one or more other meta-data fields from the generation of the temporary recommendation score, wherein the influence score for each other meta-data field is based on the magnitude of change that corresponds to its omission.
But, ZIELNICKI teaches wherein determining the influence score for each of the one or more other meta-data fields, further comprises, employing one or more influence models included in the recommendation model to determine the influence score based on one or more of one or more dominant topics determine by a topic model, one or more counts of the one or more other meta-data fields that include common values, or a magnitude of change to the recommendation score and a temporary recommendation score that is generated based on a temporary omission of one of the one or more other meta-data fields from the generation of the temporary recommendation score, wherein the influence score for each other meta-data field is based on the magnitude of change that corresponds to its omission (ZIELNICKI Fig. 1, Col. 5, line (59): “At 105, candidate items among an inventory of items are automatically recommended using one or more machine learning models. For example, items in an inventory of items are scored and ranked for recommendation for an end-user. The item recommendations may be provided to an expert (e.g., stylists). In various embodiments, instead of directly offering all possible items options to the expert, the expert user is provided a sorted subset that the machine learning models have determined for the specific end-user. For example, an expert is provided with a ranked list of candidate items for an end-user that has been ranked using both the expert judgment prediction model and the expected outcome prediction model.”; and
Col. 20, line (14): “The order and/or placement of items in the user interface is based on the scores/ranks of the chosen items. For example, the items ranking highest with the best scores representing highest likelihood of acceptance/purchase by the end-user and/or highest likelihood of being selected by an expert are presented/listed in descending order from best to least best to allow faster and easier selection of top ranking items by the expert. The user interface may display a photograph of the selected subset of items as well as details about the items. The user interface may display a rank number/order and/or a recommendation prediction score associated with the item.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of FUNG (disclosing methods for data prioritization and visualization) and OBEIDAT (disclosing methods for dynamically filtering and presenting data), to include the teachings of ZIELNICKI (disclosing methods for contextual set selection) and arrive at a method to present data based on filtered selection and model recommendation.  One of ordinary skill in the art would have been motivated to make this combination because by suggesting filters to manage users’ controls to select the best items from vast numbers of possible choices by use of machine learning models, thereby greatly improving the accuracy of a recommendation system, as also recognized by (ZIELNICKI, Abstract, Col. 1-2). In addition, the references of FUNG, OBEIDAT and ZIELNICKI teach features that are directed to analogous art and they are directed to the same field of endeavor of data analytics.
Regarding claims (13, 20 and 27), the aforementioned claims recite similar limitations to claim 6 and therefore are rejected for similar reasons as mentioned above.

Regarding claim 7 (Original), the combination of FUNG and OBEIDAT teaches the limitations of Claim 1.
However, the combination of FUNG and OBEIDAT does not explicitly teach wherein generating the recommendation score for each of the community visualizations based on the recommendation model and the one or more meta-data fields, further comprises, employing one or more machine learning actions to generate the recommendation score, wherein the one or more machine learning actions include one or more of Latent Semantic Analysis (LSA), Factorization Machines (FM), Cosine-similarity, Gradient Boosting Decision Trees (GBDTs), Term Frequency-Inverse Document Frequency (TF-IDF), or discriminant analysis. 
But, ZIELNICKI teaches wherein generating the recommendation score for each of the community visualizations based on the recommendation model and the one or more meta-data fields, further comprises, employing one or more machine learning actions to generate the recommendation score, wherein the one or more machine learning actions include one or more of Latent Semantic Analysis (LSA), Factorization Machines (FM), Cosine-similarity, Gradient Boosting Decision Trees (GBDTs), Term Frequency-Inverse Document Frequency (TF-IDF), or discriminant analysis (ZIELNICKI Col. 17, line (5): “NLP techniques include rule-based engines, clustering, and classification to make determinations about characteristics of a product that might be considered a feature. Features may be identified by machine learning or computer vision or NLP, and recommended for inclusion in a product design. In various embodiments, term frequency-inverse document frequency (TFIDF), latent Dirichlet allocation (LDA), colocation analyses, and the like can be used to create lower-dimensional representations of styles or to generate words or phrases representing styles. Various machine learning methods can then predict metrics/optimization goals using these features.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of FUNG (disclosing methods for data prioritization and visualization) and OBEIDAT (disclosing methods for dynamically filtering and presenting data), to include the teachings of ZIELNICKI (disclosing methods for contextual set selection) and arrive at a method to present data based on filtered selection and model recommendation.  One of ordinary skill in the art would have been motivated to make this combination because by suggesting filters to manage users’ controls to select the best items from vast numbers of possible choices by use of machine learning models, thereby greatly improving the accuracy of a recommendation system, as also recognized by (ZIELNICKI, Abstract, Col. 1-2). In addition, the references of FUNG, OBEIDAT and ZIELNICKI teach features that are directed to analogous art and they are directed to the same field of endeavor of data analytics.
Regarding claims (14, 21 and 28), the aforementioned claims recite similar limitations to claim 7 and therefore are rejected for similar reasons as mentioned above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Abhyankar; (US- 20200250472 -A1); “Methods for using machine learning to generate and evaluate visualizations”.
Williams et al. ; (US- 20190188333 -A1); “Methods for automated data visualization recommendations”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zuheir A Mheir whose telephone number is (571)272-4151.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
12/15/2022

/ZUHEIR A MHEIR/Patent Examiner, Art Unit 2162     


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162